Appeal by the defendant from a judgment of the Supreme Court Court, Queens County (Groh, J.), rendered November 13, 1985, convicting him of reckless endangerment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his claim that the prosecutor, at the trial, improperly focused upon the defendant’s prearrest silence (see, CPL 470.05 [2]; People v Bowen, 50 NY2d 915, 917).
Furthermore, the record indicates that the evidence adduced at the trial was sufficient to disprove the defendant’s justification defense beyond a reasonable doubt. Mangano, J. P., Brown, Niehoff and Eiber, JJ., concur.